Citation Nr: 1024567	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-17 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
lumbar stenosis with a Grade I-II spondylolisthesis at L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming entitlement to an increased disability 
rating in excess of 20 percent for the service-connected lumbar 
stenosis with a Grade I-II spondylo-listhesis at L4-L5.  He was 
last examined by VA for compensation purposes for this disability 
in May 2009.

At an April 2010 video-conference hearing before the undersigned, 
the Veteran testified that his low back symptoms had worsened 
since the May 2009 examination about one year before.  He 
testified that treating physicians had told him that they could 
not repair his back except to prescribe pain medication.  He 
testified that he could not always walk the 50 feet to his 
mailbox before having to rest, in part due to his back 
disability.  He testified that the pain was a 10+ on a scale of 
10; that he was not able to have sex with his wife; and that he 
was lucky to get four hours of sleep due to the pain that woke 
him at night.

The Veteran testified that at the time of the hearing he was 
scheduled to have some skin tests to attempt to find some back 
pain medication he could use without causing an allergic 
reaction.  There are other indications in the testimony that 
there is other medical evidence not on file presumably material 
to the claim on appeal.  The Veteran testified that he receives 
benefits from the Social Security Administration based on 
disability including of his back.  Review of the claims file does 
not show any indication that any associated treatment records 
have been requested or are of record.  At the hearing the 
Veteran's representative stated that the Veteran had received 
recent medical treatment from a VA clinic in Dothan, Alabama.  

It does not appear that the RO has requested the records from SSA 
and the recent treatment records from the VA clinic in Dothan, 
Alabama.  Under 38 C.F.R. § 3.159(c)(2), in the case of records 
in custody of a Federal department or agency, VA must make as 
many requests as necessary to obtain relevant records; and VA 
could cease such efforts only if it concludes that the records 
did not exist or that further efforts to obtain them would be 
futile.  

Review of the May 2009 VA examination report in light of the 
Veteran's April 2010 testimony indicates to some extent that the 
low back disability may have worsened since the examination.  At 
the April 2010 hearing he testified indicating that since the 
examination he had some genitourinary impairment related to his 
low back disability that he did not have at the time of the 
examination when he reported he had no erectile dysfunction.  The 
Veteran is also competent to describe the severity of his low 
back pain and other symptoms he perceives, and to attest that 
these have worsened since the May 2009 examination.

To the extent there is evidence that the service-connected low 
back condition has worsened since the last VA examination in May 
2009, the Veteran is entitled to a new VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the 
Veteran was entitled to a new examination after a two year period 
between the last VA examination and the Veteran's contention that 
the pertinent disability had increased in severity); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

After any pertinent outstanding records are added to the claims 
file, the agency of original jurisdiction (AOJ) should afford the 
veteran a contemporaneous and thorough VA examination-which 
takes into account any additional records of medical treatment 
obtained via this remand-to assist the Board in clarifying the 
nature and severity of the lumbar stenosis with a Grade I-II 
spondylolisthesis at L4-L5.  Id.
 
In sum, a remand is necessary for the following reasons: first, 
to assure that all pertinent medical records are of record; 
second, to determine the current nature and severity of the 
veteran's service-connected lumbar stenosis with a Grade I-II 
spondylolisthesis at L4-L5, to include obtaining examination 
findings allowing for appropriate evaluation of the service-
connected disability under all relevant diagnostic criteria; and 
third, for the RO to consider whether any additional benefits are 
warranted for any distinct and separate symptomatologies as 
residual to the lumbar stenosis with a Grade I-II 
spondylolisthesis at L4-L5, as mandated under Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).   Under VA regulations, separate 
disabilities arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, the Board finds that after obtaining 
any additional records, pertinent VA examination should be 
conducted to determine the current nature and severity of the 
veteran's service-connected lumbar stenosis with a Grade I-II 
spondylolisthesis at L4-L5.

Accordingly, the case is REMANDED for the following action:

1.   Request from SSA copies of all medical 
records underlying any decision addressing 
SSA disability benefits to the Veteran and 
any other determination, to include copies of 
any such determination/decision and all 
associated documents.  In requesting these 
records, follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to the request 
for records from Federal facilities. 

Also request any VA treatment records not on 
file, to specifically include (but not 
limited to) records of treatment at the VA 
clinic in Dothan, Alabama, including for 
treatment in January 2010. 

 All records/responses received should be 
added to the claims file.

2.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received for his service-connected 
lumbar stenosis with a Grade I-II 
spondylolisthesis at L4-L5.

Request the Veteran to furnish signed 
authorizations for the release to the VA of 
private medical records in connection with 
each non-VA source he identifies.   All 
records obtained should be added to the 
claims folder.  
If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R 
§ 3.159 (2009). 

3.  Thereafter, schedule the veteran for 
separate VA examinations by appropriate 
specialists (spine/orthopedic and neurologic) 
to determine the severity of the veteran's 
service-connected lumbar stenosis with a 
Grade I-II spondylolisthesis at L4-L5, 
including both orthopedic and/or neurologic 
manifestations.  

The RO should make the claims file available 
to each of the examiners, who should review 
the entire claims folder in conjunction with 
their respective examinations.  The examiners 
should indicate this fact in the examination 
reports.  The spine/orthopedic and neurologic 
examiners should provide a detailed review of 
the Veteran's current complaints in the 
examination report.

The spine/orthopedic and neurologic examiners 
should each perform all respective studies 
deemed appropriate, and set forth all 
findings in detail in the respective 
orthopedic and neurological examination 
reports.  This would include X-rays, MRI 
studies, and/or EMG/NCS studies, if deemed 
appropriate.  

Each examiner should provide a complete 
rationale for any opinion offered in the 
respective examination reports as to the 
nature and extent of severity of the 
orthopedic and neurologic manifestations of 
the service-connected lumbar stenosis with a 
Grade I-II spondylolisthesis at L4-L5.  If an 
examiner determines that it is not feasible 
to respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The neurologic examination should report all 
findings and note all associated symptoms, 
including those compatible with sciatic 
neuropathy, such as characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerks, or other neurological findings 
appropriate to the site of the diseased disc 
or discs concerning the lumbosacral spine.

The neurologic examiner should specifically 
comment as to whether the veteran has 
incapacitating episodes associated with his 
service-connected low back disorder, and if 
so, document the frequency of such 
incapacitating episodes.  This must include a 
specific statement as to the total duration 
of any incapacitating episodes during the 
past 12 months for the spine disability.  

For purposes of evaluation, an incapacitating 
episode is defined as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by a 
physician, and treatment by a physician.  The 
examiner should discuss the effect the 
veteran's service-connected lumbar spine 
disability has upon the veteran's daily 
activities.

The spine (orthopedic) examination should 
report all findings and note all associated 
symptoms of the service- connected low back 
disability.  The orthopedic examiner should 
provide the range of motion of the spine in 
degrees.  The examiner should note all 
symptoms such as pain, stiffness, or aching 
in the area of the spine affected by injury, 
as well as muscle spasm, guarding, or 
abnormal gait. The examiner should note the 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness, and any additional disability due 
to these factors.  The examiner should 
discuss the effects of his service-connected 
lumbar stenosis with a Grade I-II 
spondylolisthesis at L4-L5 on the veteran's 
daily activities.

Each examiner should identify any distinct 
and separate symptomatologies as residual to 
the lumbar stenosis with a Grade I-II 
spondylolisthesis at L4-L5 (any associated 
objective neurologic abnormalities, 
including, but not limited to bowel or 
bladder impairment, or other genitourinary 
condition).  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  

4.  After the examination, the RO must 
readjudicate the claim under review.  If a 
benefit sought is not granted, please issue 
the veteran and his representative a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for the 
veteran/representative to respond.  
Thereafter, return the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


